Case 1:18-cv-00155-SOM-WRP Document 433-6 Filed 04/16/21 Page 1 of 22   PageID #:
                                    9675




                   Expert Report of
   Kenneth J. Pia, Jr., CPA, ABV, ASA, MCBA of
                     Marcum LLP
                               In the Matter of


    Eugene Scalia, Secretary of Labor, United States Department of Labor
     v. Sharon L. Heritage, et al., U.S. District Court for the District of
            Hawaii, Civil Action No. 1:18- cv-155-SOM-VVRP




                          Dated: December 24, 2020
Case 1:18-cv-00155-SOM-WRP Document 433-6 Filed 04/16/21 Page 2 of 22                          PageID #:
                                    9676
  David R. Johanson, Esq.
  Douglas A. Rubel, Esq.
  December 24, 2020


  and the Court in the Saakvitne Litigation (“Permitted Users”) regarding the stated purpose of this
  Report.

  As presented in the Report, it is our opinion that the fair market value of the Subject Interest on
  the Valuation Date was $43,467,000 million, or $43.47 per share, based on 1,000,000 shares
  outstanding.

  Further, I will present the following additional opinions in this matter:

         The valuation analysis and report of B+KC prepared by Gregory E. Kniesel, ASA of Libra
         Valuation Advisors, Inc. (“LVA”) at the valuation date were prepared in accordance with
         generally accepted valuation principles and standards, and the conclusions of fair market
         value reached by him were within a reasonable range, and did not represent more than
         “adequate consideration” as defined under ERISA.

         Steven J. Sherman of Loop Capital Financial Consulting Services, LLC manipulated three
         key valuation adjustments in his analysis, which required his subjective judgment when
         “adjusting” the LVA valuation model, all of which resulted in an unsupported substantial
         decrease in fair market value of B+KC. Furthermore, these purported “adjustments”
         violated generally accepted valuation principles.

         Based on the above conclusions, it is my opinion that the Bowers + Kubota Consulting,
         Inc. Employee Stock Ownership Plan and Trust (the “B+KC ESOP”) did not suffer any
         economic or other damages as a result of the purchase price paid by the B+KC ESOP to
         the sellers on the Valuation Date based on the LVA valuation.

  As is customary in this type of engagement, I will continue to review my analysis. I will consider
  any additional relevant information received subsequent to the date of this report, and I will update
  my analysis and opinions as appropriate.


  Sincerely,

  MARCUM LLP


  _____________________________________
  Kenneth J. Pia, Jr., CPA, ABV, ASA, MCBA




                                                                                               Page ii
Case 1:18-cv-00155-SOM-WRP Document 433-6 Filed 04/16/21 Page 3 of 22                       PageID #:
                                    9677
  EXECUTIVE SUMMARY



  1. EXECUTIVE SUMMARY
        A. I performed a retrospective valuation of B+KC as of December 14, 2012 in accordance
           with applicable professional standards that apply to the performance of such
           engagements, and used only information, documentation, and data known or knowable
           as of that date. I concluded the fair market value of 100% equity interest in B+KC was
           $43.47 million), or $43.47 per share, as detailed in Section 5 of this Report (see Page
           38 et seq).

        B. After valuing B+KC on an independent basis, I then performed a comprehensive
           analysis of the valuation performed by Gregory E. Kniesel, ASA of LVA. One key
           finding was that Mr. Kniesel’s use of a control premium in connection with the
           Discounted Cash Flow method and the Guideline Public Company method was
           consistent with industry practice in the 2012 period and is consistent with ERISA and
           the Department of Labor’s adequate consideration regulations. Furthermore, control
           premiums are generally accepted in the business valuation community. The other
           generally accepted method for adjusting for control is to adjust the Company’s cash
           flow to a control level, which is discussed in more detail in this Report.

        C. I replicated Mr. Kniesel’s valuation models and adjusted them for discretionary
           expenses in developing a controlling benefit stream. Accordingly, I did not apply a
           control premium. As a result, I found that Mr. Kniesel’s controlling interest equity
           value conclusion differed from my own independently-derived concluded value of
           equity on a controlling, marketable basis, by only $3.36 million (or 1.9%), which given
           the overall valuation range is an immaterial difference.

        D. The most significant difference between the overall concluded values as determined by
           Mr. Kniesel and me relates to the discount for lack of marketability. Mr. Kniesel
           selected a 15% discount for lack of marketability to arrive at the ESOP controlling
           interest equity value conclusion of $40.15 million. I, however, selected a 7% discount
           for lack of marketability (see Valuation Discounts in Section 5 of this Report) to arrive
           at the value of equity on a controlling, nonmarketable basis of $43.47 million, a value
           greater than that determined by LVA by $3.32 million.

        E. It appears that Mr. Kniesel was entirely cognizant of the fact that he was using a
           noncontrolling benefit stream in his valuation models, and that he applied a control




                                                                                             Page 5
Case 1:18-cv-00155-SOM-WRP Document 433-6 Filed 04/16/21 Page 4 of 22                     PageID #:
                                    9678
  DISCUSSION OF THE SHERMAN REPORT


           F. Steven J. Sherman, CPA, ASA, of Loop Capital Financial Consulting Services,
              LLC, departed from these standards in several respects.

             i.   The most egregious of these departures relates to his calculation of a “Limited
                  Control Discount,” as set forth on Page 33 of Mr. Sherman’s report. While there
                  is a complete discussion of the use of control premiums elsewhere in this
                  Report, the language and thought process of Mr. Sherman requires special
                  attention. He states as follows.

                  a. “Significant bonuses were paid in later years with no documentation from
                     the Trustee providing approval. We understand that a large portion of those
                     bonuses went to Bowers and Kubota. Accordingly, I have concluded that
                     the shares acquired by the ESOP, although representing 100%, had limited
                     control. To quantify this issue, I applied a 10% discount to the controlling,
                     non-marketable value.” We note here that in light of the fact that Mr.
                     Kniesel used a noncontrolling benefit stream, and Mr. Sherman effectively
                     adopted that benefit stream, Mr. Sherman thus double counted the impact
                     of control.

                  b. In other words, Mr. Sherman used selected information only (regarding
                     bonuses subsequently paid) in developing his retrospective valuation that
                     was not known or knowable at the Valuation Date in determining a “Limited
                     Control Discount.” His use of the information was not a “confirmation of
                     trends,” which is the only circumstance in which the use of information not
                     known or knowable can be used consistent with Paragraph 4(e)i, as set forth
                     above. It is interesting to note that Mr. Sherman did not comment regarding
                     the overall performance and profitability of the Company in those years but
                     rather chose to mention only the selected information highlighted above.

                  c. This is a direct and egregious departure from generally accepted business
                     valuation standards of practice, including USPAP and SSVS-1, as set forth
                     above.

                  d. Mr. Sherman also noted that he relied upon tax returns from subsequent
                     periods. This practice is also inappropriate according to generally accepted
                     business valuation standards of practice.

                  e. Also, no trustee approval of bonuses is required under ERISA, as suggested
                     by Mr. Sherman’s language; rather, the trustee takes an overall view of the
                     management decision-making of a company in respect of fairness of
                     corporate executive decision-making to the ESOP participants. So long as
                     the board of directors of the ESOP plan sponsor, who are responsible for
                     making executive decisions, including determining performance bonuses,
                     are reasonable, trustees generally do not interfere in these relationships.



                                                                                         Page 22
Case 1:18-cv-00155-SOM-WRP Document 433-6 Filed 04/16/21 Page 5 of 22                       PageID #:
                                    9679
  DISCUSSION OF THE SHERMAN REPORT




           G. In other respects, Mr. Sherman’s process is highly flawed and questionable, and his
              valuation of B+KC is materially less than fair market value.

                 i.   The management group of B+KC state that Mr. Sherman made no attempt
                      to discuss the assumptions he used in his report with them. This is a very
                      important component of the due diligence process in the valuation of closely
                      held corporations.

                ii.   In preparing his own forecasts (which was in essence simply a manipulation
                      of the forecasts in the LVA report) without the input of B+KC management,
                      Mr. Sherman appears to have superimposed his knowledge of the
                      forecasting of professional engineering services firms and their operations
                      on the knowledge of the Company’s management. In fact, Mr. Sherman’s
                      adjustments to management’s forecast were based on unfounded and
                      speculative assumptions and flawed reasoning.

               iii.   For example, if he had entered into discussions with B+KC management,
                      Mr. Sherman would have received a very clear and cogent explanation of
                      why subcontractor expenses were reduced in the forecast period. B+KC
                      completed several large projects in the period prior to the adoption of the
                      ESOP plan, notably for the U.S. Army Corps of Engineers. I obtained a
                      specific list of these large projects, which required the heavy use of
                      subcontractors. I also obtained a list of related subcontractor expenses tied
                      directly to these large projects. Mr. Sherman would also have learned, on
                      inquiry, that B+KC’s management does not include possible large contracts
                      in its forecasts as a matter of policy, as they occur only occasionally. Thus,
                      with no forecasted large projects, the subcontractor expenses were expected
                      to revert to their average level prior to taking on the large projects, an
                      average of $2.0 million annually. This $2.0 million value is proven in B+KC
                      working papers provided to me and to Marcum, papers which were also
                      available to Mr. Sherman. Relatedly, it seems that Mr. Sherman did not
                      perform an adequate analysis of construction order backlog and other
                      related matters. An actual analysis of the large projects and related
                      subcontractor expenses can be found in Section 5 of this report containing
                      my retrospective valuation of B+KC.




                                                                                           Page 23
Case 1:18-cv-00155-SOM-WRP Document 433-6 Filed 04/16/21 Page 6 of 22                              PageID #:
                                    9680
  VALUATION OVERVIEW



                                VALUATION OVERVIEW
  INTRODUCTION
  There are three generally accepted approaches for the valuation of an investment: the income
  approach, the market approach, and the asset (or cost) approach. Each of these was considered for
  application in the valuation of the Subject Interest.

  INCOME APPROACH
  The income approach is the most direct representation of the theory that value represents the
  present worth of the future economic benefits of ownership. Under the income approach, the value
  of a business is derived from expectations of the future cash flow of the business. Those future
  cash flows are converted to a value indication by the process of discounting or capitalizing them.
  The discount rate or capitalization rate reflects the current return requirements of the market as
  well as the risks inherent in the specific investment.

  MARKET APPROACH
  The market approach is based on the principle of substitution. In the market approach, value is
  derived by comparison with prices paid for investments with similar risk. For business valuation,
  the market approach relies on a comparison of a subject interest to investments in companies
  (guideline companies) that are similar to the subject company and whose shares are either publicly
  traded or have been acquired in the merger and acquisition market.

  ASSET APPROACH
  The asset approach is based on the principle of substitution and focuses on the individual types of
  assets and liabilities of an entity. The theory underlying this approach is that a prudent investor
  would not pay more for a group of assets than the cost to replace them. Under the asset approach,
  a value indication is reached by adjusting the recorded book value of a company’s assets and
  liabilities to their fair market values. The value of the liabilities is subtracted from the value of the
  assets to derive the adjusted net asset value of the entity.

  CONSIDERATION OF APPROACHES
  Under the income approach, we applied the discounted cash flow method in our valuation analysis.
  Under the market approach, we applied the guideline public company and merger and acquisition
  method(s) as we identified both publicly traded companies and recent merger and acquisition
  transactions that were reasonably comparable to the Company. While we considered the asset
  approach, we did not apply it in this valuation. The asset approach is generally not an appropriate
  method for valuing a profitable operating company like B+KC. A hypothetical investor is more




                                                                                                  Page 57
Case 1:18-cv-00155-SOM-WRP Document 433-6 Filed 04/16/21 Page 7 of 22                     PageID #:
                                    9681
  VALUATION OVERVIEW


  interested in the underlying cash flows that can be generated by a company than simply the value
  of a company’s tangible assets.




                                                                                          Page 58
Case 1:18-cv-00155-SOM-WRP Document 433-6 Filed 04/16/21 Page 8 of 22                  PageID #:
                                    9682
  APPENDIX D – SIGNIFICANT SOURCES OF INFORMATION



  APPENDIX D – SIGNIFICANT SOURCES OF INFORMATION


  Information Provided by Representatives of the Company

        Bowers and Kubota Consulting, Inc. Balance Sheet as of 2012 11 30

        Ind, Inc. Financial Statements as of 1983 05 31(RHYL000159-RHYL000160)

        Ind, Inc. Financial Statements as of 1984 05 31(RHYL000152-RHYL000153)

        Ind, Inc. Financial Statements as of 1985 05 31(RHYL000150-RHYL000151)

        Ind, Inc. Financial Statements as of 1986 05 31(RHYL000148-RHYL000149)

        KFC Airport, Inc. Financial Statements as of 1982 05 31(RHYL000144-RHLY000147)

        KFC Airport, Inc. 1999 Financial Statements (Prepared by Robert H.Y. Leong &
        Company) 1999 12 31 (RHYL000086-RHYL000088)

        KFC Airport, Inc. 2000 Financial Statements (Prepared by Robert H.Y. Leong &
        Company) 2000 12 31 (RHYL000083-RHYL000085)

        KFC Airport, Inc. 1998 Financial Statements (Prepared by Robert H.Y. Leong &
        Company) 1998 12 31 (RHYL000080-RHYL000082)

        KFC Airport, Inc. 1997 Financial Statements (Prepared by Robert H.Y. Leong &
        Company) 1997 12 31 (RHYL000076-RHYL000078)

        KFC Airport, Inc. 1996 Financial Statements (Prepared by Robert H.Y. Leong &
        Company) 1996 12 31 (RHYL000073-RHYL000075)

        KFC Airport, Inc. 2002 Financial Statements (Prepared by Robert H.Y. Leong &
        Company) 2002 12 31 (RHYL000069-RHYL000072)

        KFC Airport, Inc. 2001 Financial Statements (Prepared by Robert H.Y. Leong &
        Company) 2001 12 31 (RHYL000065-RHYL000068)

        Bowers + Kubota Consulting, Inc. Combined Financial Statement as of 2012 08
        31(RHYL000680-RHYL000836)

        Bowers + Kubota Consulting, Inc. Combined Financial Statement 2011 12 31
        (RHYL000588-RHYL000679)




                                                                                      Page 100
Case 1:18-cv-00155-SOM-WRP Document 433-6 Filed 04/16/21 Page 9 of 22                     PageID #:
                                    9683
  APPENDIX D – SIGNIFICANT SOURCES OF INFORMATION


        Bowers + Kubota Consulting, Inc. Combined Financial Statement 2010 12 31
        (RHYL000549-RHYL000587)

        KFC Airport, Inc. Notice of New Employer Identification Number Assigned and
        Applications 1980 11 05 (RHYL000100-RHLY000102)

        Bowers + Kubota Consulting, Inc. ESOP Stock Purchase Agreement 2012 12 14
        (Bowers/Kubota 016557 - Bowers/Kubota 016572)

        Dexter C. Kubota Trust dated 2006 03 17 KFC Airport, Inc. Stock Certificate issued
        2007 09 14 CANCELLED (RHYL000042-RHYL000043)

        Damon, Key, Char & Brocken KFC Airport, Inc. 1988 06 03 Closing Documents
        Provided to Robert H.Y. Leong & Co., CPA's 1988 06 09 (RHYL000161-RHYL000188)

        Ind, Inc. First Amendment to Agreement with KFC Airport, Inc./Edward Noda/Francois
        Iragui and James Dittmar 1988 01 28 (RHYL000189-RHYL000206)

        KFC & Associates, Inc. Letter of Agreement to Francois Iragui (KFC Airport, Inc) re
        Stock Purchase1982 06 18 (RHLY000141-RHYL000143)

        Iragui, Francois (Ind, Inc.) Letter of Agreement to KFC & Associates, Inc. re Stock
        Purchase Price 1982 07 15 (RHLY000140)

        KFC Airport, Inc. Articles of Incorporation 1980 09 05 (RHYL000119-RHLY000139)

        KFC & Associates, Inc. Special Meeting of the Board of Directors 1980 08 04
        (RHYL000117-RHLY000118)

        KFC Airport, Inc. Consent of Stockholders 1980 09 05 (RHLY000116)

        KFC Airport, Inc. Minutes of the Meeting of the Incorporators 1980 09 05
        (RHYL000114-RHLY000115)

        KFC Airport, Inc. Minutes of the First Meeting of the Board of Directors 1980 09 05
        (RHYL000111-RHLY000113)

        KFC Airport, Inc. Hawaii Department of Labor Report to Determine Liability Under
        Hawaii Employment Security Law 1980 09 29 (RHYL000107-RHLY000110)

        KFC Airport, Inc. Minutes of Shareholders Meeting (New Board of Directors) 1998 02
        18 (RHYL000099)

        KFC Airport, Inc. Resolution of the Board of Directors 1998 02 18 (RHYL000098)




                                                                                        Page 101
Case 1:18-cv-00155-SOM-WRP Document 433-6 Filed 04/16/21 Page 10 of 22                        PageID
                                 #: 9684
  APPENDIX D – SIGNIFICANT SOURCES OF INFORMATION


        KFC & Associates, Inc. Letter of Agreement to Francois Iragui (KFC Airport, Inc) re
        Stock Purchase1982 06 18 (RHLY000095-RHYL000097)

        Iragui, Francois (Ind, Inc.) Letter of Agreement to KFC & Associates, Inc. re Stock
        Purchase Price 1982 07 15 (RHLY000094)

        KFC Airport, Inc. Minutes of a Special Meeting of the Stockholders and Directors 2000
        05 12 (RHYL000092-RHLY000093)

        Bowers, Brian KFC Airport, Inc. Stock Certificate Issued 2000 05 12(RHYL000091)

        Bowers, Brian KFC Airport, Inc. Stock Certificate Issued 2000 08 01(RHYL000090)

        KFC Airport, Inc. Stock Purchase Agreement with Brian Bowers and Dexter Kubota
        2007 09 24 (RHYL000050-RHLY000064)

        KFC Airport, Inc. Minutes of a Special Meeting of the Board of Directors 2007 09 14
        (RHYL000048-RHLY000049)

        KFC Airport, Inc. Hawaii Department of Commerce and Consumer Affairs Business
        Registration Division Articles of Amendment to Change Corporate Name (to Bowers +
        Kubota Consulting, Inc) 2008 02 15 (RHYL000047)

        Ind, Inc. KFC Airport, Inc. Stock Certificate issued 2000 05 12 CANCELED
        (RHYL000046)

        Bowers, Brian J. KFC Airport, Inc. Stock Certificate issued 2000 05 12 (RHYL000045)

        Bowers, Brian J. KFC Airport, Inc. Stock Certificate issued 2000 08 01 CANCELLED
        (RHYL000044)

        Brian J. Bowers Trust dated 2010 12 22 Bowers + Kubota Consulting, Inc. Stock
        Certificate issued 2011 09 01 (RHYL000041)

        Dexter C. Kubota Trust dated 2006 03 17 Bowers + Kubota Consulting, Inc. Stock
        Certificate issued 2011 09 14 (RHYL000040)

        Bowers + Kubota Consulting, Inc. Joint Action of the Directors and Shareholders
        Effective 2012 12 10 (RHYL000033-RHYL000034)

        Bowers + Kubota Consulting, Inc. Amended and Restated Articles of Incorporation 2012
        12 10 (RHYL000025-RHYL000032)

        Bowers + Kubota Consulting, Inc. and Bowers + Kubota Management, Inc.
        Memorandum of Understanding 2012 12 14 (RHYL000024)



                                                                                        Page 102
Case 1:18-cv-00155-SOM-WRP Document 433-6 Filed 04/16/21 Page 11 of 22                   PageID
                                 #: 9685
  APPENDIX D – SIGNIFICANT SOURCES OF INFORMATION


        Bowers + Kubota Consulting, Inc. Stock Appreciation Rights Plan (Unsigned/Dated)
        (RHYL000005-RHYL000023)

        Bowers + Kubota Consulting, Inc. Joint Consent of Directors and Shareholders
        (Approval of Stock Appreciation Rights Plan) 2013 09 24 (RHYL000002-RHYL000004)

        Bowers + Kubota Consulting, Inc. Employment Agreement with Brian J. Bowers 2012
        12 14 (Signed)

        Bowers + Kubota Consulting, Inc. Employment Agreement with Dexter C. Kubota 2012
        12 14 (Signed)

        Estimate of Revenues 2012 Cash Basis (DOL 003365)

        Estimate of Revenues 2011 (DOL 003364)

        Estimate of Revenues 2010 (DOL 003363)

        Estimate of Revenues 2009 (DOL 003362)

        Bowers + Kubota Consulting, Inc. Stock Appreciation Rights Updated 2020 08 13

        Bowers and Kubota Consulting, Inc. Client Revenue 2006-2012

        Cover Page for Projections Provided in Native Form Market Comp Transaction Final
        December 2012 (DOL 003453)

        Cover Page for Projections Provided in Native Form 2007 - 2011 (DOL 003407)

        Cover Page for Projections Provided in Native Form 2013 - 2017 Revised 2012 12 06
        (DOL 003406)

        Estimate of Revenue 2012 Accrual Basis (DOL 003361)

        Bowers + Kubota Consulting, Inc. and Bowers + Kubota Management, Inc. Income
        Statement Projections Updated 2012 12 06 (LIBRA-DOL INV 004973)

        Bowers + Kubota Consulting, Inc. and Bowers + Kubota Management, Inc. Income
        Statement Projections 2012 11 11 (LIBRA-DOL INV 004671)

        Bowers + Kubota Consulting, Inc. Valuation of the Common Stock on an ESOP
        Controlling Interest Basis as by Libra Valuation Advisors 2012 12 31

        Bowers + Kubota Consulting, Inc. Valuation of the Common Stock on an ESOP
        Controlling Interest Basis as by Libra Valuation Advisors 2012 12 14



                                                                                      Page 103
Case 1:18-cv-00155-SOM-WRP Document 433-6 Filed 04/16/21 Page 12 of 22                    PageID
                                 #: 9686
  APPENDIX D – SIGNIFICANT SOURCES OF INFORMATION


        Bowers + Kubota Consulting, Inc. Valuation of the Common Stock on an ESOP
        Controlling Interest Basis as by Libra Valuation Advisors 2013 12 31

        Bowers + Kubota Consulting, Inc. Valuation of the Common Stock on an ESOP
        Controlling Interest Basis as by Libra Valuation Advisors 2017 12 31

        Bowers + Kubota Consulting, Inc. Valuation of the Common Stock on an ESOP
        Controlling Interest Basis as by Libra Valuation Advisors 2018 12 31

        Bowers + Kubota Consulting, Inc. Valuation of the Common Stock on an ESOP
        Controlling Interest Basis as by Libra Valuation Advisors 2014 12 31

        Bowers and Kubota Consulting, Inc. Common Stock Valuation Report by Libra
        Valuation Advisors 2012 11 21

        Bowers and Kubota Fair Market Valuation by GMK Consulting 2012 05 08

        Libra Valuation Advisors, Inc. Site Visit Questions with Answers 2012 10 22 (LIBRA-
        DOL INV 001199-LIBRA-DOL INV 001214)

        Libra Valuation Advisors, Inc. Site Visit Questions (Blank )2012 10 22 (DOL 003461-
        DOL 003476)

        Libra Valuation Advisors, Inc. Fair Market Value and Fairness Opinion Letter 2012 12
        14 (DOL 001596-DOL 001600)

        Saakvitne Phone Call Notes Either 2012 11 21 or 2012 12 13 (DOL 001459-DOL
        001460)

        Expert Report of Steven J. Sherman, ASA, CPA 2020 10 19

        Bowers + Kubota Consulting, Inc. Valuation of the Common Stock on an ESOP
        Controlling Interest Basis (by Libra Valuation Advisors) as of 2010 12 14 FINAL

        Ind, Inc. 1120 1983 (RHYL000154-RHYL000158)

        KFC Airport, Inc. Department of Taxation Form G-HW-5(B) 1980 09 29 (RHYL000103-
        RHLY000106)

        Bowers + Kubota Consulting, Inc. Workpapers and Tax Returns 2012 12 31
        (RHYL002436-RHYL002855)

        Bowers + Kubota Consulting, Inc. Workpapers and Tax Returns 2011 12 31
        (RHYL002121-RHYL002435)




                                                                                      Page 104
Case 1:18-cv-00155-SOM-WRP Document 433-6 Filed 04/16/21 Page 13 of 22                          PageID
                                 #: 9687
  APPENDIX D – SIGNIFICANT SOURCES OF INFORMATION


         Bowers + Kubota Consulting, Inc. Workpapers and Tax Returns 2010 12 31
         (RHYL001782-RHYL002120)

         Bowers + Kubota Consulting, Inc. Workpapers and Tax Returns 2008 12 31
         (RHYL001155-RHYL001490)

         Bowers + Kubota Consulting, Inc Workpapers and Tax Returns 2009 12 31
         (RHYL001491-RHYL001781) Discussions with management during interview with Brian
         Bowers, President and Dexter Kubota, Vice President on November 6, 2020

         Various information from the website of Bowers + Kubota Consulting, Inc.,
         www.bowersandkubota.com.

  Market and Industry Information

         Economic Outlook Update™ 3 Quarter 2012, (Compiled Using Data Available as of
         September 30, 2012) Business Valuation Resources, LLC, © 2012 (Reprinted with
         permission).

         Quarterly Statistical & Economic Report, 3rd Quarter 2012, The Department of Business,
         Economic Development & Tourism, State of Hawaii.

         Duff & Phelps’ Cost of Capital Navigator™ database.

         U.S. Financial Data. St. Louis Reserve Bank.

         S&P Capital IQ Platform © 2020 S&P Global.

         IBISWorld Industry Report 54133, Engineering Services in the U.S., Austen Sherman,
         December 2012, IBISWorld, Inc. © 2012.

         IBISWorld Industry Report 54131, Architects in the U.S., Kevin Culbert, August 2012,
         IBISWorld, Inc. © 2012.

         IBISWorld Industry Report OD4696, Construction Project Management in the U.S., Doug
         Kelly, July 2012, IBISWorld, Inc. © 2012.

         Annual Statement Studies® Philadelphia: Risk Management Association, 2012, for North
         American Industry Classification System Code 541330 - Engineering Services.

         <www.erieri.com>, Salary Assessor®, Copyright © 1995-2020 ERI Economic Research
         Institute, Inc., All Rights Reserved.

  This list is not intended to be all-inclusive, but covers many of the documents that were found to
  be particularly relevant during our analysis.



                                                                                            Page 105
Case 1:18-cv-00155-SOM-WRP Document 433-6 Filed 04/16/21 Page 14 of 22                                   PageID
                                 #: 9688
  APPENDIX F – CURRICULA VITAE



                          APPENDIX F – CURRICULA VITAE
                         Kenneth J. Pia, Jr., CPA, ABV, ASA, MCBA
                                         CURRICULUM VITAE


  Experience

  Kenneth J. Pia, Jr. is partner-in-charge of the Business Valuation Services group. With more than 30 years
  of professional business valuation and litigation support experience, Mr. Pia has developed a national
  reputation working on a wide range of complex valuation engagements. He has performed valuations of
  businesses and partial business interests for a variety of purposes including, but not limited to, family law
  matters, employee stock ownership plans, business damages, buy-sell agreements, shareholder litigation,
  estate and gift tax matters, and buying and selling businesses. Additional valuation services include
  reasonable compensation analysis for tax and non-tax assignments.

  Mr. Pia is heavily involved with the American Society of Appraisers (ASA), the renowned international
  organization devoted to the appraisal profession. He is Chair of the ASA’s Business Valuation Committee,
  is a member of the National Business Valuation Education Committee, and teaches nationally for the ASA’s
  accreditation program. Mr. Pia is also a Charter Member of the American Academy of Matrimonial
  Lawyers Foundation’s Forensic & Business Valuation Division, and has recently been named to the
  American Academy for Certified Financial Litigators Advisory Board for New York and Connecticut.

  Mr. Pia is a frequent speaker on topics in business valuation on a national and local level for numerous
  professional organizations, including the American Bar Association, American Institute of Certified Public
  Accountants, American Academy of Matrimonial Lawyers, and National Center for Employee Ownership.
  In addition to teaching for the ASA’s accreditation program, he previously instructed for the American
  Institute of Certified Public Accountants’ Certificate of Educational Achievement (CEA) program in
  business valuation. He is also an Adjunct Professor at Quinnipiac University. Mr. Pia has technically
  reviewed publications on divorce finance and taxation for the American Bar Association, as well as several
  books on business valuation. In 2007, he was appointed as one of two appraisers to the State of
  Connecticut’s Eminent Domain Task Force, established to determine the methodologies to be used in the
  calculation of lost economic intangible value of businesses due to the state exercising domain rights.

  Expert Testimony Experience

  Mr. Pia has been qualified as an expert witness in Federal District Court and the State Courts of Connecticut
  and New York, as well as various arbitration proceedings. He has also rendered extensive services relating
  to court testimony. Mr. Pia is on the State of New York Courts’ list to receive Court appointments in the
  following counties: New York, Kings, Richmond, Queens, Nassau, Suffolk, and Westchester. He has
  received Court appointments in New York and Connecticut.

  Professional Designations

          CPA: Certified Public Accountant
          Licensed by the State of Connecticut, 1988




                                                                                                    Page 107
Case 1:18-cv-00155-SOM-WRP Document 433-6 Filed 04/16/21 Page 15 of 22                             PageID
                                 #: 9689
  APPENDIX F – CURRICULA VITAE


         Licensed by the State of New York, 1997

         ABV: Accredited in Business Valuation
         Designated by the American Institute of Certified Public Accountants

         ASA: Accredited Senior Appraiser (Business Valuation Discipline)
         Designated by the American Society of Appraisers

         MCBA: Master Certified Business Appraiser
         Designated by the Institute of Business Appraisers (now administered by the National
         Association of Certified Valuators and Analysts)

  Education

         Bachelor of Science in Accounting, Quinnipiac University, 1985

  Professional Organizations and Activities

         American Institute of Certified Public Accountants (AICPA)

         Connecticut Society of Certified Public Accountants (CTCPA)
                Valuation, Forensic, and Litigation Support Group, Member
                Committee on Liaison with the Bar, Past Chair
                Advisory Council, Past Appointee
                Federal Income Taxation Committee, Past Member

         American Society of Appraisers (ASA)
                Business Valuation Discipline Committee, Treasurer
                National Business Valuation Education Committee, Member

         Connecticut Chapter of American Society of Appraisers
                Past President
                Past Vice President
                Business Valuation Committee, Past Chair

         American Academy of Matrimonial Lawyers (AAML) Foundation, Forensic & Business Valuation
         Division
                 Charter Member

         American Academy for Certified Financial Litigators (AACFL)
                Advisory Board for Connecticut and New York, Member

         The ESOP Association

         National Center for Employee Ownership

         Quinnipiac University, Adjunct Professor



                                                                                                Page 108
Case 1:18-cv-00155-SOM-WRP Document 433-6 Filed 04/16/21 Page 16 of 22                            PageID
                                 #: 9690
  APPENDIX F – CURRICULA VITAE


                 Created and teaches the Finance course: Private Company Valuation

         National Association of Certified Valuators and Analysts (NACVA)
                Advisory Board, Past Member

  Presentations (Since 2005)

         The Impact of COVID-19 on The Value of a Business, Hartford County Bar Association, May
         2020

         The Impact of the COVID-19 Crisis on Family Law Practice: Business Issues, Fairfield County
         Bar Association, Co-panelist, April 2020

         How Might the Value of your Business be Impacted as a Result of the Coronavirus Crisis?, Co -
         presented with Daniel Roche, William Scally, Marcum LLP, March 2020

         Professional Judgment in Valuations of Early Stage Companies (and where to look for it in a
         valuation report), Connecticut Bar Association Family Law Section Meeting, New Haven,
         Connecticut, November 2019

         How to be a Great Testifying Expert, 2019 Marcum Valuation and Litigation Support CPE
         Conference, Fort Lauderdale, Florida, October 2019

         How to be a Great Marketer, 2019 Marcum Valuation and Litigation Support CPE Conference,
         Fort Lauderdale, Florida, October 2019

         Autopsy of the Forensic Report – Deposing the Financial Expert, American Bar Association,
         Austin, Texas, September, 2019

         What Experts Need to Know: A View from the Bar and the Bench, 2019 American Society of
         Appraisers Advanced Business Valuation, Conference, New York, New York, August, 2019

         Finding Chips and Seeds – The Valuation Expert’s Use of Other Experts/Consultants, NYAAML
         CLE Seminar, NY, May 2019

         Getting Whacked – Discount and Capitalization Rates, NY AAML CLE Seminar, NY, May 2019

         ESOP – a Tax-favored Liquidity and Succession Strategy, UBS Financial Services, Inc., The
         Hartford Club, Hartford, CT, December 2018

         Fair Market Value or Fair Market Value, Joint ASA Advance Business Valuation and International
         Appraisers Conference, Anaheim, CA, October 2018

         The Role of IRS Revenue Rulings and Tax Court Cases in Business Valuation, ASA Webinar,
         September 2018




                                                                                              Page 109
Case 1:18-cv-00155-SOM-WRP Document 433-6 Filed 04/16/21 Page 17 of 22                             PageID
                                 #: 9691
  APPENDIX F – CURRICULA VITAE


        Do ESOPs and Construction Companies Mix? 2018 Marcum New England Construction Summit,
        New Haven, CT, September 2018

        ESOP Valuations – Fair Market Value or Fair Market Value?, 2018 Joint ASA Advanced Business
        Valuation and International Appraisers Conference, Anaheim, CA, September 2018

        Do ESOPs and Construction Companies Mix?, Engineering News Record, Webinar, New Haven,
        CT, June 2018

        Tax Cuts and Jobs Act (TCJA) – Summary of New Tax Provisions Including the Potential Effect
        on Business Valuations, New York Bar Association, New York City, June 2018

        ABA: Tax Cuts and Jobs Act (TCJA) Summary of New Tax Provisions Including the Potential
        Effect on Business Valuations, Nashville, Tennessee, May 2018

        Judicial Panel Event: Divorce and the New Tax Law, Strategies and opportunities for divorcing
        couples, New York City Bar Association, New York City, NY, April 2018

        Hidden Assets: Discovery, Reliance, Evidence and Inference, New York Chapter of the AAML,
        New York, NY, May 2017

        Valuation By The Numbers, New York City Bar Association, New York, NY, April 2017

        Understanding Hedge Fund Valuation and Double Dipping Issues, Connecticut Chapter of the
        AAML, Shelton, CT, January 2017

        Valuing a Large Restaurant Chain, AAML Annual Meeting, Chicago, IL, November 2016

        BV201 Introduction to Business Valuation, ASA, San Francisco, CA, July 2016

        Deposing the Expert, American Bar Association Section of Family Law 2016 Spring CLE
        Conference, Paradise Island, Bahamas, May 2016

        Advanced Valuation and Fiduciary Issues in Executive Compensation, NCEO 2016 Employee
        Ownership Conference, Minneapolis, MN, April 2016

        Standards of Value and Use of Various Methodologies in Valuing a Closely Held Business, New
        York Chapter of the AAML, New York, NY, March 2016

        Battle of the Experts – A Look into What Causes the Real Difference in the Valuation of a Closely
        Held Business, 2015 Connecticut Legal Conference, Hartford, CT, June 2015

        Releveraging Your ESOP, NCEO 2015 Employee Ownership Conference, Denver, CO, April 2015

        BV201 Introduction to Business Valuation, ASA, Las Vegas, NV, January 2015




                                                                                               Page 110
Case 1:18-cv-00155-SOM-WRP Document 433-6 Filed 04/16/21 Page 18 of 22                           PageID
                                 #: 9692
  APPENDIX F – CURRICULA VITAE


        ESOP Q&A, New England Chapter of the ESOP Association’s Annual Fall Conference, Mystic,
        CT, October 2014

        The ABCs of ESOPs: A Tax-Favored Succession and Liquidity Strategy for Business Owners,
        Texas Association of Staffing 2014 Owner’s Only Retreat, San Antonio, TX, July 2014

        Business Valuations: Beyond the Basics, CTCPA, Rocky Hill, CT, May 2014

        Double Dipping: Trial Practice Techniques for CPAs and Attorneys, 2014 AICPA/AAML National
        Conference on Divorce, Las Vegas, NV, April 2014

        ESOP Hot Topics Panel: What Are Your Burning Questions? New England Chapter of the ESOP
        Association Spring Conference, Nashua, NH, March 2014

        The Analysis and Valuation of Privately Held Businesses, Quinnipiac University G.A.M.E. IV
        Forum, New York, NY, March 2014

        Valuation Issues in Estate & Gift Tax: The Current Landscape, Maine Estate Planning Council,
        Falmouth, ME, November 2013

        Understanding Business Valuation, New York City Bar Association, New York, NY, October 2013

        How Is My ESOP Stock Value Determined? New England Chapter of the ESOP Association’s
        Annual Fall Conference, Brewster, MA, October 2013

        BV201 Introduction to Business Valuation, ASA, Chicago, IL, August 2013

        Introduction to Business Valuation, CTCPA, Rocky Hill, CT, June 2013

        BV201 Introduction to Business Valuation, ASA, Skokie, IL, May 2013

        Valuation Inaccuracies and What To Do About Them, Exit Planning Exchange (XPX) Summit
        2013, Waltham, MA, May 2013

        The Analysis & Valuation of Privately Held Businesses, Quinnipiac University Investment Club,
        Hamden, CT, October 2012

        Navigating the Double Black Diamond Trail of DOL Audits of ESOPs, New England Chapter of
        the ESOP Association’s Annual Fall Conference, Killington, VT, October 2012

        BV201 Introduction to Business Valuation, ASA, Reston, VA, August 2012

        The Analysis & Valuation of Privately Held Businesses, Rhode Island Society of Certified Public
        Accountants, Providence, RI, June 2012

        Introduction to Business Valuation, Connecticut Society of Certified Public Accountants, Rocky
        Hill, CT, June 2012




                                                                                             Page 111
Case 1:18-cv-00155-SOM-WRP Document 433-6 Filed 04/16/21 Page 19 of 22                             PageID
                                 #: 9693
  APPENDIX F – CURRICULA VITAE


        Use of an ESOP as a Settlement Tool in Divorce, 2012 AICPA/AAML National Conference on
        Divorce, Las Vegas, NV, May 2012

        Business Valuations: Areas Ripe for Attack and Cross-Examination, New York Chapter of the
        American Academy of Matrimonial Lawyers, New York, NY, May 2012

        Understanding Business Valuation, Alerus Financial, Minnetonka, MN, April 2012

        The Analysis and Valuation of Privately Held Businesses, Quinnipiac University G.A.M.E. II
        Forum, New York, NY, March 2012

        Valuation Issues Specific to Hedge Funds, Private Equity Groups, and Venture Capital Firms, Sadis
        & Goldberg LLP, New York, NY, March 2012

        BV201 Introduction to Business Valuation, ASA, Herndon, VA, February 2012

        Understanding Business Valuation, Wilmington Trust Retirement and Institutional Services
        Company, Wilmington, DE, October 2011

        The Sale of Stock in a Closely-Held Business to an ESOP, New York State Bar Association, New
        York, NY, October 2011

        Wicked Good Valuations after September 15, 2008, New England Chapter of the ESOP
        Association Annual Fall Conference, South Portland, ME, October 2011

        Understanding Business Valuation, Reliance Trust Company, Atlanta, GA, September 2011

        Integration of the Value of a Privately Held Business in the Divorce Process, Ninth Annual
        Conference of the Association of Divorce Financial Planners, Rye Brook, NY, September 2011

        The ESOP Trustee and The Appraiser: The Valuation Process, New England Chapter of the ESOP
        Association Internal Trustee Workshop, Cromwell, CT, September 2011

        BV201 Introduction to Business Valuation, ASA, Washington, DC, August 2011

        Understanding Business Valuation, First Bankers Trust Services, Quincy, IL, June 2011

        The ABCs of ESOPs: A Tax-Favored Strategy for Business Owners, Citizens Bank, New Haven,
        March 2011

        The ABCs of ESOPs: A Tax-Favored Strategy for Business Owners, Cole, Schotz, Meisel, Forman
        & Leonard, P.A., Hackensack, NJ, January 2011

        The ABCs of ESOPs: A Tax-Favored Strategy for Business Owners, TD Bank, New Haven, CT,
        December 2010




                                                                                                Page 112
Case 1:18-cv-00155-SOM-WRP Document 433-6 Filed 04/16/21 Page 20 of 22                           PageID
                                 #: 9694
  APPENDIX F – CURRICULA VITAE


        Numb3rs: Solve the Mystery Behind Basic ESOP Accounting, New England Chapter of the ESOP
        Association, Cromwell, CT, October 2010

        The ABCs of ESOPs: A Tax-Favored Strategy for Business Owners, Bank of America/Merrill
        Lynch, Stamford, CT, September 2010
        BV201 Introduction to Business Valuation, ASA, Bethesda, MD, September 2010

        The Sale of Stock in a Closely-Held Business to an ESOP: An Exit and Diversification Strategy
        for Business Owners, XPX Connecticut, Hartford, CT, April 2010

        Valuation Aspects of ESOPs, Reid & Riege, P.C., Hartford, CT, March 2010

        The Sale of Stock in a Closely-Held Business to an ESOP, New York State Bar Association, White
        Plains, NY, February 2010

        The ABCs of ESOPs: A Tax-Favored Strategy for Business Owners, Morgan, Lewis & Bockius
        LLP, New York, NY, September 2009

        CPE Seminar for CPAs - Topic: ESOPs, Smith Barney, New York, NY, November 2008

        Sale of Stock in a Closely-Held Business to an Employee Stock Ownership Plan: A Diversification
        Strategy for Business Owners, New York State Bar Association, New York, NY, November 2008

        Effectively Using Experts in Family Law, National Business Institute, North Haven, CT, August
        2008

        Temporary Alimony and Support and the Tax Consequences, CT Chapter of the American
        Academy of Matrimonial Lawyers, Hamden, CT, October 2007

        Presentation on Alternative Minimum Tax, CT Chapter of the American Academy of Matrimonial
        Lawyers, New Haven, CT, October 2007

        Successful Financial Settlements for Your Divorce Client, National Business Institute, North
        Haven, CT, October 2007

        Using an Employee Stock Ownership Plan as a Privately Held Company Liquidity and Exit
        Strategy, CTCPA, Rocky Hill, CT, August 2006

        Using an Employee Stock Ownership Plan as a Privately Held Company Liquidity and Exit
        Strategy, CTCPA, Easton, CT, May 2006

        Using an Employee Stock Ownership Plan as a Privately Held Company Liquidity and Exit
        Strategy, CTCPA, Darien, CT, April 2006

        Forensic Accounting & Valuation, CTCPA Accounting & Auditing Conference, Plantsville, CT,
        June 2005




                                                                                             Page 113
Case 1:18-cv-00155-SOM-WRP Document 433-6 Filed 04/16/21 Page 21 of 22                               PageID
                                 #: 9695
  APPENDIX F – CURRICULA VITAE


         Divorce 2005: The Financial Cutting Edge, NY Chapter of the American Academy of Matrimonial
         Lawyers, New York, NY, May 2005

         Equitable Distribution in Connecticut Divorce Cases, National Business Institute, Cromwell, CT,
         April 2005

  Books (Technical Reviewer)

         Taxes and Value: The Ongoing Research and Analysis Relating to the S Corporation Valuation
         Puzzle, Nancy Fannon and Keith Sellers. April 2015, Business Valuation Resources

         Standards of Value, Theory and Applications, Second Edition, Jay E. Fishman, Shannon P. Pratt,
         and William J. Morrison, April 2013, John Wiley & Sons Inc.

  Publications (Since 2005)

         Control v. Non-Controlling Level of Value, Marcum ESOP Advisor, October 2018

         ESOP as a Liquidity Structure Using the S Corp vs. C Corp Structure, Financier Worldwide,
         November 2011

         Turning Lemons into Lemonade: Gifting Business Interests in an Economic Downturn, MHP
         Newsletter, March 2009

         The Valuation of Closely Held Businesses in a Bad Economy, MHP Newsletter, October 2008

         Internal Revenue Code Section 409A - Be Aware, MHP Newsletter, June 2008

         A Question of Compensation, New Haven Register, October 2007

         Q&A - ESOP Tales from the Trenches: Tell It Like It Is! Mann on the Street, May 2007

         The ESOP as Liquidity and Succession-Planning Tool, Connecticut CPA, November/December
         2006

  Testimony Experience

         Clinton, John v. Aspinwall,        Michael, HHD-CV-XX-XXXXXXX-S,                Hartford,    CT
         Commercial/Valuation, Damages Deposition/Jury Trial, 2016/2018

         Kindle, Linda and Brewley, Michael v. Dejana, Peter et al, 14-CV-06784-SJF-ARL, Federal -
         District of New York Class Action/Valuation, Damages Deposition, 2016

         Ellison, Tony v. Ellison, Inga, 314583/13, New York, NY, Matrimonial/Valuation, Forensics Trial,
         2016




                                                                                                Page 114
Case 1:18-cv-00155-SOM-WRP Document 433-6 Filed 04/16/21 Page 22 of 22                                 PageID
                                 #: 9696
  APPENDIX F – CURRICULA VITAE


        Seth D. Harris (Department of Labor) v. First Bankers Trust Services, Inc., Maran, Inc., The Maran,
        Inc. Employee Stock Ownership Plan, David Greenberg and Richard Huang, 1:12-CV-08648-
        GBD, Federal - District of New York Department of Labor/Valuation, Deposition/Trial, 2014/2017

        Boyle, James Brian v. Lambert, Mariel, 50126/2014, Brooklyn, NY, Matrimonial/Valuation Trial,
        2017

        Greenspan, Howard v. Greenspan, Carrie, FBT-FA-XX-XXXXXXX-S,                     Bridgeport,    CT
        Matrimonial/Valuation, Forensics, Deposition/Hearing/Trial, 2017/2018

        Victoria Desaulniers, Executrix of The Estate of Denis Desaulniers v. Lorraine Desaulniers, et al,
        UWY-CV-XX-XXXXXXX-S, Southbury, CT, Commercial Estate Dispute/Valuation, Arbitration,
        2017

        Zippo Evans, Tina Maria v. Alvine, Robert, NNH-FA17-6069482-S, New Haven, CT,
        Matrimonial/Valuation, Hearing, 2018

        Grabe, Laura v. Hokin, Justin FST-FA-XX-XXXXXXX-S, Stamford, CT, Matrimonial/Valuation,
        Forensics, Deposition/Trial, 2018

        Riccio, Steven v. Genna, Paul et al, X07-HHD-CV17-6077664-S, Hartford, CT, Commercial
        Shareholder Dispute/Valuation, Hearing, 2018

        Silver, Amy v. Silver, Trevor, FST 16 5016140-S, Stamford, CT, Matrimonial/Valuation,
        Deposition/Trial, 2017/2018

        Packard, Susan J. v. Packard, Ronald, 2018-14338, Virginia, Matrimonial/Valuation, Forensics,
        Deposition/Trial, 2018/2019

        Chase-Jenkins, Linda M. v. Jenkins III, Arthur L., FST-FA-XX-XXXXXXX-S, Stamford, CT,
        Matrimonial/Valuation, Trial, 2020

        Nunez, Elianny v. Nunez, Yojani, 305116/2016, New York, NY, Matrimonial/Valuation Trial,
        2020




                                                                                                Page 115
